Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered January 26, 2004. The order denied plaintiffs motion for summary judgment in lieu of complaint and dismissed the action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied plaintiffs motion seeking summary judgment in lieu of complaint pursuant to CPLR 3213 in this action to enforce a California judgment entered upon defendants’ default. “Absent a jurisdictional challenge, a final judgment entered upon the defendants’] default in appearing in an action is . . . entitled to be given full faith and credit in the courts of this State” (GNOC Corp. v Cappel*1164letti, 208 AD2d 498, 498 [1994]; see Fiore v Oakwood Plaza Shopping Ctr., 78 NY2d 572, 577 [1991], rearg denied 79 NY2d 916 [1992], cert denied 506 US 823 [1992]; Ionescu v Brancoveanu, 246 AD2d 414, 416 [1998]). Here, the record supports the position of defendants that the California court did not acquire personal jurisdiction over them because plaintiff failed to satisfy that State’s requirements for service of process in accordance with California Civil Procedure Code § 413.10 (b) and § 415.40. Present—Pigott, Jr., P.J., Green, Gorski, Martoche and Smith, JJ.